Citation Nr: 0108421	
Decision Date: 03/22/01    Archive Date: 03/29/01	

DOCKET NO.  94-21 424	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1. Entitlement to service connection for arthritis, 
hypertension and peripheral neuropathy, including as due 
to Agent Orange exposure in service.

2. Entitlement to a schedular evaluation in excess of 70 
percent for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran served on active duty in the Army from April 1970 
to November 1971.  He served in Vietnam as a clerk-typist 
from September 1970 to November 1971.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from rating actions originating in March 1994, when service 
connection for arthritis was denied by the Department of 
Veterans Affairs (VA) Regional Office and Insurance Center 
(RO) in St. Paul, Minnesota.  In May 1997, the RO denied 
entitlement to service connection for hypertension and 
peripheral neuropathy, including as due to Agent Orange 
exposure.  The veteran appealed from those decisions.  In 
December 1997 the veteran submitted a claim for service 
connection for post-traumatic stress disorder.  In a January 
1999 rating action the Regional Office granted service 
connection for post-traumatic stress disorder.  The condition 
was rated 50 percent disabling, effective from July 23, 1997.  
The veteran appealed for a higher schedular rating for the 
post-traumatic stress disorder.  

In April 1999, the veteran testified at a hearing at the 
Regional Office before a hearing officer.  In October 1999, 
the Regional Office increased the evaluation for the post-
traumatic stress disorder to 70 percent, and granted a total 
rating based on individual unemployability, effective July 
23, 1997.  The RO confirmed and continued the denials of 
service connection for arthritis, hypertension and peripheral 
neuropathy.  The case is now before the Board for appellate 
consideration.  

In his substantive appeal dated in December 1994 the veteran 
requested a hearing before a member of the Board sitting at 
the Regional Office.  However, in a subsequent September 1997 
substantive appeal, he indicated that he wished a hearing 
with a local hearing officer and, as noted above, he was 
afforded such a hearing in April 1999.  By this action, the 
veteran effectively withdrew his request for a hearing before 
a member of the Board sitting at the Regional Office.  
38 C.F.R. § 20.704(e) (2000).  


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained to 
the extent possible.

2. Arthritis, hypertension and peripheral neuropathy were not 
demonstrated during the veteran's active military service.  
Rheumatoid and degenerative arthritis, hypertension and 
peripheral neuropathy were initially medically 
demonstrated many years following the veteran's release 
from active duty and cannot be shown to be due to Agent 
Orange exposure or otherwise related to service.

3. The veteran's service-connected PTSD results in severe, 
but not total, social and occupational impairment and is 
manifested by recurrent and frequent violent nightmares 
and flashbacks, poor concentration, depression, 
hypervigilance and social isolation.  It requires 
treatment with outpatient psychotherapy and prescribed 
medication.


CONCLUSIONS OF LAW

1. Arthritis, hypertension and peripheral neuropathy were not 
incurred in or aggravated during the veteran's active 
military service and may not be presumed to have been 
incurred in service.  Arthritis, hypertension, and 
peripheral neuropathy have not been shown to be a result 
of Agent Orange exposure in service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137, 5107 (West 1991 & Supp. 2000) 
amended by the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 3.307, 3.309 (2000).

2. A schedular evaluation in excess of 70 percent for the 
veteran's post-traumatic stress disorder is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4. 130, 
Diagnostic Code 9411 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's original claims file was misplaced at one time.  
Efforts to locate the original claims file were initially 
unsuccessful.  During a portion of the pendency of the 
veteran's appeal, a rebuilt claims folder was created and 
used.  The veteran has been made aware of what evidence was 
pertinent to his claims and afforded the opportunity to 
submit such.  However, prior to the final consideration 
leading to the Board's decision in this matter, the veteran's 
original claims file was located.  It has been associated 
with the rebuilt folder.  All pending issues on appeal have 
been  reviewed giving full consideration to all the evidence 
provided in both the original claims file and the rebuilt 
folder.  The Regional Office has obtained all apparently 
available relevant medical records and has afforded the 
veteran VA examinations in connection with his claims.  Based 
on a review of the entire record, there does not appear to be 
any possible identifiable available evidence which has not 
been secured or requested.  Accordingly, the Board considers 
that all necessary notice has been furnished and that the VA 
duty to assist the veteran with regard to issues before the 
Board on appeal has been fulfilled.  Veterans' Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096, 
2096-98 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5103 and 5103A).  

I.  The Claims for Service Connection for Arthritis, 
Hypertension
and Peripheral Neuropathy, Including as Due to 
Agent Orange Exposure in Service.

A.  Factual Background

When examined for entry into service in October 1969, 
cardiac, neurologic and musculoskeletal abnormalities were 
not described.  The veteran's blood pressure was 130/80 and 
he was found qualified for entry into service.  When examined 
in August 1970, the veteran's blood pressure was 120/80.  
Service medical records do not refer to any symptoms, 
complaints or treatment which would be consistent with or 
indicative of his subsequent joint pain or arthritis, 
hypertension or peripheral neuropathy.  When examined for 
separation in November 1971, cardiac, neurologic and 
musculoskeletal abnormalities were not described or 
diagnosed.  The veteran was 73 inches tall and weighed 200 
pounds.  His blood pressure was 136/82.  

Post service, private medical records, dated from 1974 to 
1980, show that the veteran injured a finger in a motor 
vehicle accident in November 1978.  According to December 
1978 treatment records, he then developed thoracic and 
cervical area soreness.  At that time, the veteran gave no 
history suggestive of arthritic disease and had been in 
satisfactory general heath.  Tests showed the rheumatoid 
factor was non-reactive.  When seen in March 1979, he weighed 
276 pounds and his blood pressure was reported as 180/120 and 
150/100 (after rest). 

VA outpatient treatment records reflect that the veteran was 
observed and treated beginning in 1983 for rheumatoid 
arthritis.  The VA hospitalized him during May 1983 following 
a one-year history of joint swelling and pain.  These 
problems had begun as pain and swelling in the toes of his 
right foot.  Soon after, he noted swelling and pain of the 
left toes and about six months prior to admission noted some 
swelling in his hands.  He had then begun experiencing quite 
severe pain and swelling in his fingers, wrists, elbows, 
ankles, and right toes.  Various findings were recorded on a 
physical examination conducted while he was hospitalized.  
The final diagnoses included severe rheumatoid arthritis and 
status post soft tissue injury to the right ankle secondary 
to a motor vehicle accident three years prior to admission. 

The veteran underwent  VA examination in September 1983 and 
was noted to have a three-year history of signs and symptoms 
of arthritis and arthralgia.  His blood pressure was 155/100.  
The clinical impression was rheumatoid arthritis with variant 
aspects to this condition and possible essential 
hypertension.

In October 1984, the veteran underwent VA examination and 
complained of joint pain and swelling that started in 1982, 
with rheumatoid arthritis being diagnosed in February 1983.  
He had hypertension, and had begun treatment for it 
approximately seven months earlier.  Rheumatoid arthritis as 
an active deforming disease was diagnosed.  The examiner 
noted that the veteran was moderately compromised from the 
disease and appeared unable to ambulate unassisted or to use 
his left hand.  Hypertension, under treatment, was also 
diagnosed.

According to an August 1984 private medical report, the 
veteran had no significant history of medical disease until 
late 1982, when he began to experience diffuse arthalgias 
that increased in severity.  It was noted that the VA had 
diagnosed severe arthritis in May 1983.  Mild hypertension 
was also noted.

The veteran was afforded a VA Agent Orange examination in 
August 1984.  It was noted that he had had rheumatoid 
arthritis in 1983 and that he had been on medication for 
hypertension for 1 year.  On examination, arthritis of the 
hands, wrists, feet and hips was reported.  The neurological 
system was grossly intact.  The diagnosis was rheumatoid 
arthritis.  None of the diagnosed conditions were related to 
Agent Orange exposure.  

In October 1986, the veteran underwent VA examination.  He 
complained of joint pain and it was noted that he developed 
rheumatoid arthritis in 1982 that had progressed.  The 
rheumatoid arthritis diagnosis was confirmed  

The veteran was afforded a VA orthopedic and cardiovascular 
examination in December 1997.  Various findings were recorded 
on the examination.  The diagnoses included borderline 
elevated blood pressure, diabetes mellitus, noninsulin-
dependent, and long-standing rheumatoid arthritis with 
residual flexion deformities of multiple toes bilaterally and 
residual loss of range of motion of multiple joints including 
an almost total loss of range of motion of both wrists and 
both knees with residual degenerative arthritis involving 
both feet, both ankles, both hands and both wrists.  

The veteran was afforded a VA neurological examination in 
January 1998.  The examiners clinical impression was that the 
veteran had a severe peripheral neuropathy which was probably 
related to diabetes and to some degree to his rheumatoid 
arthritis.  The veteran was also afforded a VA examination 
for aid and attendance purposes which confirmed the diagnoses 
of severe rheumatoid arthritis and severe peripheral 
neuropathy secondary to his diabetes and rheumatoid 
arthritis.  His blood pressure was also elevated.  

A VA electromyogram, dated in February 1998, was abnormal.  
There was electrical evidence for a multifocal neuropathy.  
The electrode diagnostic criteria were currently not met for 
peripheral neuropathy.

In August 1998, the Regional Office received a number of 
medical records from the Social Security Administration (SSA) 
consisting primarily of the VA inpatient and outpatient 
treatment records discussed above.  The veteran had been 
found to be disabled beginning in April 1983, primarily due 
to rheumatoid arthritis and other inflammatory 
polyarthropathies and, secondarily, to osteoarthrosis and 
allied disorders.

The veteran testified at a personal hearing at the RO in 
April 1999.  He testified that he had peripheral neuropathy 
involving his left leg and the inside of his left arm.  He 
stated that no physician had ever told him that his 
arthritis, hypertension and peripheral neuropathy had been a 
result of exposure to Agent Orange or other herbicide.  He 
stated that his hypertension and arthritis had been initially 
diagnosed in 1983.  He related that, while he was in Vietnam, 
he observed much spraying from C-130's.  

B. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.  "A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Where a veteran served ninety days or more during a period of 
war and rheumatoid arthritis, degenerative arthritis, 
essential hypertension or peripheral neuropathy become 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  While the disease need not be diagnosed within the 
presumptive period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree.  

If a veteran was exposed to a herbicide agent during active 
military, naval or air service, a number of diseases shall be 
service connected, including chloracne and acute and subacute 
peripheral neuropathy even though there is no record of such 
diseases during service.  38 C.F.R. §§ 3.307, 3.309.  A 
veteran who, during active military, naval, or air service 
served in the Republic of Vietnam during the Vietnam Era and 
has a disease listed under 38 C.F.R. § 3.309 shall be 
presumed to have been exposed during such service to a 
herbicide agent unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during service.  38 C.F.R. § 3.307.  

For purposes of 38 C.F.R. § 3.309, the term acute and 
subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
a herbicide agent and resolves within two years of the date 
of onset.  

Furthermore, a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also Ramey v. 
Gober, 120 F.3d 1239, 1247-48 (Fed. Cir. 1997), aff'g Ramey 
v. Brown, 9 Vet. App. 40 (1996); Brock v. Brown, 10 Vet. App. 
155, 160-61 (1997). However, where the issue involves a 
question of medical diagnosis or causation as presented here, 
medical evidence is required.  See, e.g., Savage v. Gober, 10 
Vet. App. 488, 497 (1997) (even where continuity of 
symptomatology since service is shown, competent evidence is 
required to relate current condition to that symptomatology).

In this case, rheumatoid arthritis, degenerative arthritis, 
hypertension and peripheral neuropathy were not demonstrated 
either during the veteran's active military service or for 
many years following his separation from military service.  
The records show treatment for arthritis starting in 
approximately 1983, nearly 12 years after discharge and the 
veteran has also reported that hypertension and peripheral 
neuropathy began at that time.  However, there is absolutely 
no medical evidence which links the veteran's rheumatoid and 
degenerative arthritis, peripheral neuropathy and 
hypertension, first found in 1982 or 1983, to military 
service, any incident of service origin or, more 
particularly, to exposure to an herbicide in service.  Given 
these facts, presumptive service connection is not warranted 
for the claimed disorders.  Neither is entitled to direct 
service connection, since for such a finding the veteran must 
establish that he has a current disability, and that there is 
"a relationship between the disability and an injury or 
disease incurred in service or some other manifestation of 
the disability during service."  Mercado-Martinez v. West, 11 
Vet. App. 415, 419 (1998) (quoting Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992)).  Therefore, service connection would 
not be warranted for any of his disorders either on the basis 
of direct service incurrence or on a presumptive basis as a 
result of herbicide exposure or by becoming manifest to the 
required degree within one-year following the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

The veteran's service records reflect that he served in 
Vietnam during his active military service and he could be 
presumed to have been exposed to Agent Orange if he displayed 
any of the disorders which serve to activate the presumption.  
However, as noted previously, his arthritis and hypertension 
are not listed disorders. Peripheral neuropathy is listed, 
but in a limited manner.  However, it was initially 
manifested many years following his separation from military 
service and has been attributed to his rheumatoid arthritis 
and diabetes mellitus; therefore it does not qualify.  There 
has been no diagnosis of acute and subacute peripheral 
neuropathy within the time frames set out in 38 C.F.R. 
§ 3.309.  Accordingly, service connection for the claimed 
disorders on the basis of exposure to Agent Orange in service 
would not be in order.  

The veteran is certainly capable of providing evidence of 
symptomatology, but a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
See also Harvey v. Brown, 6 Vet. App. 390, 393-94 (1994). 
Although given numerous opportunities, the veteran has not 
submitted any medical opinion or other medical evidence that 
supports his claims, or directed the attention of the RO to 
any possible sources which could confirm or support them.  
The evidence now of record simply completely and absolutely 
fails to show that the veteran has peripheral neuropathy, 
hypertension and rheumatoid and degenerative arthritis 
related to service or any incident thereof, including 
exposure to Agent Orange.

II.  The Claim for an Evaluation in Excess of 
70 Percent for Post-Traumatic Stress Disorder.

A. Factual Background

The record discloses that the VA saw the veteran on an 
outpatient basis on July 23, 1997.  He reported very 
distressing dreams related to Vietnam that he had 3 or 4 
nights a week.  He had difficulty falling asleep after the 
dreams.  He stated that he then felt fatigued during the day.  
He also experienced distressing recollections about the 
dreams during the day.  He avoided talking about the war.  On 
observation the veteran's affect was flat for most of the 
interview although he smiled when discussing pleasant topics 
such as friends.  He laughed nervously when discussing 
unpleasant topics like combat.  His speech was logical and 
focused.  He evidenced an appropriate level of concentration.  
His depressive symptoms appeared secondary to his combat 
experiences and distress about those.  The diagnoses were 
major depressive disorder secondary to traumatic experiences 
and post-traumatic stress disorder.  

The veteran was thereafter seen on several occasions on an 
outpatient basis for his psychiatric condition in 1998.

The veteran underwent VA psychological evaluation in April 
1998.  According to the examination report, the veteran was 
under active VA treatment and reported that his arthritis was 
under reasonable control and his hypertension was no longer 
worrisome since he lost a substantial amount of weight.  He 
received individual outpatient psychotherapy, took prescribed 
anti-depressant medication and was under consideration for 
PTSD group therapy.  The veteran reported combat-related 
nightmares several times a week and denied flashbacks, but 
reported intense psychological and physiological reactivity 
to reminders of combat experiences.  The veteran had some 
close male friends and was close to his parents who lived in 
another state.  The veteran expressed a full range of affect 
during the interview but laughed inappropriately when 
discussing his distress and stressful experiences.  He 
reported some sleep difficulty but said it was often due to 
arthritic pain.  He complained of a startle response, denied 
irritability and associated his concentration difficulty more 
with his physical illnesses and discomfort than to 
psychiatric problems.  On Axis I, the diagnoses were major 
depressive disorder, recurrent, and PTSD delayed.  An overall 
score of 60 was assigned on the Global Assessment of 
Functioning (GAF) scale, with a GAF score based on the 
presence of PTSD only estimated to be 75.  

The veteran underwent VA psychiatric examination in May 1998.  
According to the examination report, he slept during the day 
due to bad dreams at night, had decreased memory and was 
socially isolated.  He had lost 40 pounds in the last two 
years and often did not feel like eating.  The veteran 
described distressing and intrusive combat-related daily 
recollections and had combat-related nightmares with sweats 
that did not improve with medication.  He had associated 
flashbacks, particularly when he saw Vietnamese people and 
said loud noise caused distress.  The veteran avoided 
thoughts, feelings and conversations, had decreased interest 
and participation in activities and felt detached and 
estranged.  His affect was quite flat and he had not felt 
happy for some time.  He had a sense of foreshortened future.  
Along with insomnia, the veteran said anger was more 
prevalent recently and his concentration was diminished.  The 
veteran reported that he had last worked in 1981 or 1982.

On mental status examination, the veteran was fairly groomed, 
although a bit disheveled  He was pleasant and cooperative, 
and appeared significantly physically impaired.  His rate and 
flow of speech were good.  He was oriented to person, place 
and time.  There was no difficulty with thought processes or 
communications.  He had no delusions or hallucinations.  He 
had memory problems, was depressed and found it hard to be 
content.  He had suicidal thoughts and panic attacks occurred 
about two or three times per week.  He denied any compulsive 
symptoms but felt he was obsessively thinking about Vietnam.  
On Axis I, the diagnosis was PTSD, chronic and severe, and 
major depressive disorder.  A GAF score of 45 was assigned.

When he was seen in the VA outpatient clinic in September 
1998, the veteran had an euthymic mood and broad affect.  He 
reported being stable the previous several months and 
sleeping better with medication.  His depressed mood also 
diminished with medication.  

By rating action dated in January 1999 service connection was 
established for post-traumatic stress disorder effective July 
23, 1997, date of the VA outpatient treatment record.  The 
condition was evaluated 50 percent disabling effective that 
date. 

The veteran was also seen on an outpatient basis by the VA 
for his psychiatric condition on several occasions in early 
1999.  When he was seen in March 1999 there was mild 
depression.  His affect was within normal limits.  He 
reported that his nightmares had increased in frequency.  
During the April 1999 Regional Office hearing, the veteran 
related that he was having nightmares of individuals shooting 
and chasing him.  He had never been married but had many 
close friends.  They engaged in activities such as fishing 
and hunting.  He felt he had improved since he had been on 
medications.  His dreams had not been as scary.  He still 
made sure all of the doors of his home were shut and locked.  
He also kept the windows shut tight all the time and slept 
with a loaded .357 caliber weapon.  He lived by himself in a 
trailer house in a trailer court.  

The veteran underwent VA examination in May 1999.  According 
to the examination report, the veteran did very little due to 
his physical limitations.  He had a few friends with whom he 
ate frequently.  The veteran described sleep difficulty due 
to combat-related nightmares and sweats and flashbacks that 
occurred three or four times per week with daily intrusive 
memories that affected his concentration.  He denied violence 
to people or objects, but armed himself.  He had some temper 
problems.  He associated with a few friends but not with his 
family and was not close to anyone in reality, according to 
the report.  The veteran had a startle response and was 
hypervigilant and depressed but not suicidal or tearful.

On examination, the veteran was causally dressed, reasonably 
neat in appearance, pleasant, oriented, alert and 
cooperative.  His affect was appropriate with some sense of 
underlying depression.  Speech was normal in mechanics and 
content and associations were coherent and relevant.  
Intellectual function was grossly intact.  The veteran 
experienced war-related nightmares.  There was no history or 
current evidence of psychosis.  He admitted some depression 
due to his inability to work but denied suicidality.  The 
Axis I diagnosis was PTSD with major depressive features.  A 
GAF score of 45 was assigned and the veteran appeared 
competent to manage his affairs. 

B. Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (2000).  The Board attempts to determine 
the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations. 38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2000).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000).

Under the schedular rating criteria in place since November 
7, 1996, PTSD is evaluated under the general rating formula 
used to rate psychiatric disabilities other than eating 
disorders.  38 C.F.R. § 4.130 Diagnostic Code 9411 (2000).  A 
70 percent evaluation is provided for post-traumatic stress 
disorder when there is occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  38 C.F.R. Part 4, 
Code 9411, effective November 7, 1996.

A 100 percent evaluation is provided for post-traumatic 
stress disorder when there is total occupational and social 
impairment due to such symptoms as:  gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation 
or own name.  Id.  

When it is not possible to separate the effects of the 
service-connected condition and the non-service-connected 
condition or conditions, 38 C.F.R. § 3.102 (2000), requires 
that reasonable doubt on any issue be resolved in the 
veteran's favor, and clearly dictate that such signs and 
symptoms be attributed to the service-connected condition.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998). Here, 
the VA psychiatric examiners in May 1998 and May 1999 was 
able to succinctly differentiate service-connected 
symptomatology from nonservice-connected complaints.

The Board notes that in Fenderson v. West, 12 Vet. App. 119 
(1999), the United States Court of Appeals for Veterans 
Claims indicated that there was a distinction between a 
veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection and a claim for an 
increased rating of a service-connected condition.  The Court 
noted that the distinction might be important in terms of, 
among other things, determining the evidence that could be 
used to decide whether the original rating on appeal was 
erroneous.  The Court indicated that the rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance."), was not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  The Court indicated that, at the time 
of an initial rating, separate ratings could be assigned for 
separate periods of time based on the facts found--a practice 
known as "staged" ratings.  

After considering all the evidence of record, it is the 
judgment of the Board that the schedular criteria for an 
increased rating, greater than 70 percent, are not met as the 
veteran's service-connected PTSD results in severe, but not 
total, occupational and social impairment.  When examined by 
VA in May 1998, the veteran was fairly groomed, although a 
bit disheveled, pleasant, cooperative and quite nice.  There 
was no difficulty with thought processes or communication, no 
delusions or hallucinations.  He had memory problems and 
panic attacks and was depressed.  A GAF of 45 was assigned 
which, under the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
Edition (1994) (DSM-IV) criteria, correlates to serious 
impairment of social and industrial symptoms or serious 
difficulty with social and industrial impairment or some 
impairment in reality testing or communication or major 
impairment in several areas.  The April 1998 VA psychological 
evaluation report includes an overall GAF of 60 that 
correlates to moderate symptoms or difficulty in social and 
occupational functioning.  In May 1999, the VA psychiatric 
examiner reported that the veteran was reasonably neat, 
pleasant oriented, alert and cooperative, with an appropriate 
affect.  Speech was normal, intellectual functioning grossly 
intact with no evidence of psychosis.  A GAF score of 45 was 
assigned.

The Board is of the opinion that the veteran's 
symptomatology, especially in light of the examiners' remarks 
and the veteran's assigned GAF scores, most closely 
approximates the criteria for a 70 percent evaluation under 
Diagnostic Code 9411, but clearly shows that he is not 
totally disabled as set out in the descriptions of the rating 
schedule due to his service-connected psychiatric 
symptomatology.

Although it is apparent, that the veteran is seriously 
impaired as a result of his service-connected PTSD, he is not 
shown to exhibit gross impairment in thought process or 
communication, to be delusional or hallucinatory, or to 
display gross inappropriate behavior.  He denied being 
violent, and does not represent a persistent danger of 
hurting himself or others, nor does he show an intermittent 
inability to perform the activities of daily living 
(including maintenance of minimal personal hygiene).  He was 
not disoriented in any sphere and he had no difficulty with 
thought processes or communication.  Although the veteran's 
interpersonal relationships are limited to some extent, he 
does have some close friends.  He has never been found to be 
incompetent for VA purposes by any VA examiner.  While the 
veteran has been unable to work since 1982, that inability 
has been ascribed to nonservice-connected rheumatoid 
arthritis, for which SSA awarded disability benefits in 1983, 
rather than to his service- connected psychiatric disorder.  
A total schedular rating for the service-connected PTSD is 
not shown or more nearly approximated.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.

The medical evidence of record indicates that the veteran's 
post-traumatic stress disorder has not changed significantly 
since the initial rating and thus possible staging of the 
ratings under Fenderson is not for consideration.  The Board 
has carefully reviewed the entire record with regard to the 
veteran's claim; however, the Board does not find the 
evidence to be so evenly balanced that there is doubt as to 
any material issue regarding any of the matters on appeal.  
38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for arthritis, hypertension 
and peripheral neuropathy, including as due to Agent Orange 
exposure in service is denied.  

Entitlement to a schedular evaluation in excess of 70 percent 
for post-traumatic stress disorder is denied.



		
ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals




 

